Filed 3/15/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 50







Elijah Addai, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20110318







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wickham Corwin, Judge.



AFFIRMED.



Per Curiam.



Benjamin C. Pulkrabek (argued), 402 1st Street NW, Mandan, ND 58554-

3118, for petitioner and appellant.



Leah J. Viste (argued), Assistant State’s Attorney, Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for respondent and appellee.

Addai v. State

No. 20110318



Per Curiam.

[¶1]	Elijah Addai appeals from the district court’s denial of his application for post-

conviction relief.  On appeal, Addai argues his application should be granted because he established he received ineffective assistance of trial counsel.  In addition to the appellate brief filed by Addai’s current counsel, Addai himself filed an appellate brief; the brief filed by Addai does not address alleged errors made by the district court in denying his application for post-conviction relief.  Reviewing the record under the ineffective assistance of counsel standards set forth in 
Strickland v. Washington
, 466 U.S. 668 (1984), we conclude the district court did not clearly err in denying Addai’s application for post-conviction relief.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring